Citation Nr: 1210801	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983.  

This appeal to the Board of Veterans Appeals (Board) arose from a December 1995 rating decision in which the RO denied service connection for a cervical spine disorder, as well as a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  In October 1996, the Veteran filed a notice of disagreement (NOD) with regard to the denials of service connection and of an increased rating; and the RO issued a statement of the case (SOC) in November 1996.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 1997.  The RO issued supplemental SOCs (SSOCs) in February and July 1997.  In a July 1997 rating action, the RO granted a 20 percent rating for the Veteran's lumbar spine disability (as reflected in the July 1997 SSOC).  The Veteran continued his appeal for a higher rating.

In March 1998, the Veteran testified during a Board video-conference hearing before an undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In June 1998, the Board remanded the claims on appeal to the RO for additional action, to include development of the evidence and due process development.  In a January 2000 rating action, the RO granted a 40 percent rating for the lumbar spine disability, effective November 18, 1998.  The Veteran continued his appeal for a higher rating.

In July 2000, the Board granted a 40 percent rating for the Veteran's lumbar spine disability prior to November 18, 1998, but denied a rating in excess of 40 percent for that disability, as well as denied service connection for a cervical spine disorder.  In a July 2000 rating decision implementing the Board's July 2000 decision, the RO granted a 40 percent rating for the lumbar spine disability from August 15, 1995 (as reflected in the January 2000 SSOC).  The Veteran, in turn, appealed the Board denials to the United States Court of Appeals for Veterans Claims (Court).

By a March 2001 Order, the Court granted a Joint Motion for Remand and to Stay Further Proceedings filed by counsel for both parties, vacating the Board's July 2000 decision with respect to the denial of service connection for a cervical spine disorder and the denial of a rating in excess of 40 percent for the lumbar spine disability and remanding these claims to the Board for further action consistent with the joint motion.

In September 2001, the Board remanded the claims on appeal to the RO to afford the Veteran another Board hearing.  In November 2001, the Veteran testified during a Board video-conference hearing before an undersigned VLJ; a transcript of the hearing is of record.

In a June 2002 decision, the Board denied service connection for a cervical spine disorder, as well as denied a rating in excess of 40 percent for the lumbar spine disability. The Veteran again appealed the denials to the Court.

By a December 2002 Order, the Court granted a Joint Motion for Remand and to Stay Further Proceedings filed by counsel for both parties, vacating the Board's June 2002 decision, and remanding the matters on appeal to the Board for action consistent with the joint motion.  The Board, in turn, remanded the claim to the RO for completion of the requested action.

By rating action of December 2003, the RO awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 8, 2001.  In August 2004, the Veteran's attorney filed an NOD with the effective date of the award, and the RO issued an SOC in October 2004. However, the Veteran did not perfect an appeal by filing a substantive appeal.

In March 2004, the Board remanded the claims on appeal to the RO for further development of the evidence and for due process development.  After accomplishing that development, the RO continued to deny a rating in excess of 40 percent for the lumbar spine disability, as well as service connection for a cervical spine disorder (as reflected in the August 2005 SSOC), and returned both matters to the Board for further appellate consideration.

In a March 2006 decision, the Board denied service connection for a cervical spine disorder, as well as a rating in excess of 40 percent for the lumbar spine disability. The Veteran again appealed to the Court.

By a September 2007 Order, the Court granted a Joint Motion for Partial Remand filed by counsel for both parties, vacating that portion of the Board's March 2006 decision denying the Veteran's claim for service connection for a cervical spine disorder and remanding the matter remaining on appeal to the Board for action consistent with the joint motion.  The Court noted that the Veteran had abandoned his appeal with regard to an increased rating for a lumbar spine disability.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  As such, the Board has characterized the matter remaining on appeal as reflected on the title page.

The Board remanded the matter in October 2008 for further evidentiary development.  After accomplishing further action, the RO continued to deny the claim remaining on appeal, (as reflected in a May 2009 SSOC), and returned matter to the Board for further appellate consideration.

The Veteran testified during a Board video-conference hearing before an undersigned VLJ in October 2009; a transcript of the hearing is of record.  

The Board notes that in October 2009, the Veteran's attorney submitted an additional October 2009 private medical statement pertinent to his claim along with a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2009).  Another copy of that statement was submitted again and received in November 2009 without a waiver of initial RO review.  However, because this is duplicative evidence previously submitted with a waiver of initial RO review, it does not constitute new evidence; hence, another waiver of RO consideration is not required.  Id.

In a September 2010 decision, the Board denied service connection for a cervical spine disorder.  The Veteran again appealed to the Court.

By an August 2011 Order, the Court granted a Joint Motion for Remand filed by counsel for both parties, vacated the Board's September 2010 decision that denied the Veteran's claim for service connection for a cervical spine disorder and remanded the matter on appeal to the Board for action consistent with the joint motion.  

For the reasons expressed below, the matter on appeal is again remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the joint motion, and the Board's review of the claims file, the Board finds that further RO action on the claim on appeal is warranted.

Based on its review of the evidence of record, in the September 2010 decision, the Board concluded that service connection for cervical spine disability was not warranted.  In rendering its decision, the Board determined that the examiner's opinions offered in June 1999, March 2005 and April 2009 VA examination reports were more probative than the opinion offered in an October 2009 private examination report.

In the joint motion, the parties agreed that the matter on appeal should be remanded because the Board provided inadequate reasons or bases to support its findings and conclusions.  Specifically, the parties noted that the Board determined that the Veteran's service treatment records (STRs) reflected no complaints of neck pain during the Veteran's period of service and the June 1999, March 2005 and April 2009 VA examination reports, which the Board found highly probative, also reflect that the Veteran did not complain of a history of any direct blows to the head or neck or of any neck pain during his period of service. 

However the parties observed that a December 23, 1981, service treatment reflected that on examination, the Veteran's neck was supple but there was pronounced bilateral cervical adenopathy.  In conjunction with the diagnosis of resolving pharyngitis, the Veteran reported that his "neck hurts less" but his gums were still sore.  A March 31, 1982, service treatment record reflects that the Veteran received treatment for bleeding from his scalp.  The Veteran reported that in a work accident, a pipe slipped causing a rack to hit the Veteran in the head.  Thus, the Veteran sustained the laceration to the scalp.  Finally, a November 11, 1982, service treatment record reflects that the Veteran complained that the left side of his neck was slightly tender.  

Citing Shoemaker v. Derwinski, 3 Vet.App. 248 (1992), the parties questioned the adequacy of those VA examination reports that the Board found probative, given that they did not discuss the service treatment records referenced above which indicate that the Veteran did in fact have neck complaints and a history of a direct blow to the head during his period of service.  Given the Veteran's current diagnosis of a cervical spine disability and the examiner's failure, in rendering the opinions therein, to address the above referenced STRs in the June 1999, March 2005 and April 2009 VA examination reports, the Board finds that further medical examination and opinion by an appropriate physician-based on full consideration of the Veteran's documented medical history and assertions, and supported by full-stated rationale-would be helpful in resolving the claim for service connection for cervical spine disability.  See 38 C.F.R. §§ 4.2, 19.9 (2011).  See also Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

On remand, the RO should arrange for the Veteran to undergo VA spine examination,  by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to his claim for service connection for cervical spine disability.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West  Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for cervical spine disability that is not currently of record.   

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by a physician, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (including x-rays, as appropriate) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on review of the claims file, the physician should clearly identify all cervical spine disability/ies-to specifically include degenerative joint disease.  With respect to each diagnosed disability, the physician  should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred in or aggravated during the Veteran's military service. 

In rendering the requested opinion, the physician should consider and discuss all pertinent service and post-service treatment records-to specifically include the December 23, 1981 STR reflecting that the Veteran complained of neck pain, then attributed to resolving pharyngitis; the March 31, 1982 STR reflecting that the Veteran sustained trauma to the head in a work accident; the November 11, 1982 STR reflecting that the Veteran complained of slight tenderness on the left side of his neck; the December 1983 Mayo Regional Hospital report; and, an April 1984 statement from Dr. Lightbody.  

The examiner should also specifically consider, discuss, and attempt to reconcile or resolve the conflicting medical opinions of record-namely, the August 2001 and October 2009 opinions from Dr. F. A. Graf (finding an etiological relationship between the Veteran's period of service and his current cervical spine disability  and the June 1999, March 2005, July 2005 and April 2009 VA examination reports (finding no etiological relationship between the Veteran's period of service and his current cervical spine disability).  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for cervical spine disability in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	MICHAEL E. KILCOYNE		       KAREN J. ALIBRANDO            
	 Veterans Law Judge,			Veterans Law Judge,
	Board of Veterans' Appeals	          Board of Veterans' Appeals



_________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


